Citation Nr: 0313301	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  95-16 826 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hidradenitis, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for an ear disorder 
other than hearing loss.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  The Board remanded the case in 
December 1999 and October 2000 for additional development.  
Thereafter, the Board undertook additional development of the 
three matters on appeal pursuant to the provisions of 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision).  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, VA has attempted to fulfill the VCAA requirements by 
sending the veteran a VCAA letter in February 2001 and, more 
recently, by keeping him apprised of the development being 
accomplished by the Board with regard to his case.

The additional development of the veteran's service 
connection claims consisted of scheduling him for VA medical 
examinations that were conducted in January and April 2003.  
The reports of those examinations are of record.  Since 
undertaking this additional development, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) on the basis 
that, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which 
allowed the Board to provide the notice required by 38 U.S.C. 
§ 5103(a) and § 3.159(b)(1) and provided the claimant not 
less than 30 days to respond to the notice), because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

Consequently, the Board no longer has the authority to 
provide initial notice of the VCAA or decide claims based on 
the new evidence that it develops or obtains without 
obtaining a waiver from the appellant of his or her right to 
have one year to submit additional evidence or have the new 
evidence initially considered by the RO.  No such waiver is 
of record in this case.  Thus, the result in this particular 
case is that the RO must review the evidence developed by the 
Board and adjudicate the three claims on appeal considering 
the newly-obtained evidence, as well as evidence previously 
of record.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the veteran's 
claims files and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  Particularly, 
the RO must notify the veteran of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his service connection claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2.  Thereafter, the RO should re-
adjudicate the veteran's claims of 
entitlement to service connection for 
hidradenitis, claimed as secondary to 
Agent Orange exposure, service connection 
for an ear disorder other than hearing 
loss, and service connection for hearing 
loss, taking into consideration the 
above-mentioned evidence obtained by the 
Board, as well as evidence previously of 
record.  If either of the benefits sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
He has, nevertheless, the right to submit additional evidence 
and argument on the three matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




